                             TOGUT, SEGAL & SEGAL LLP
                                    ATTORNEYS AT LAW
                                   ONE PENN PLAZA
                               NEW YORK, NEW YORK 10119
                                          ___
                                    (212) 594-5000
                                          ___
                                          FACSIMILE
                                         (212) 967-4258




                                                                  December 22, 2020

VIA EMAIL
Mr. Vito Genna
Clerk of the United States Bankruptcy Court
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, New York 10004

                     Re:    WMCH 25 Holdings, Debtor
                            Chapter 7 Case No. 20-12534-SCC

Dear Mr. Genna:

               It appears that assets may be available for a distribution to creditors in the
above-referenced case. Accordingly, as attorneys for Albert Togut, the Chapter 7
Trustee of the Debtors, we request that a last day to file claims be set by your office and
notice of that day be sent to all known creditors.

            Should you have any questions regarding the above, please contact the
undersigned. Thank you for your cooperation in this matter.

                                                      Respectfully,

                                                     TOGUT, SEGAL & SEGAL LLP
                                                     By: /s/ Neil Berger

                                                          Neil Berger
Nb/ka
